Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 12/13/2021 for application number 16/116,715. 

Response to Amendments
3.	The Amendment filed 12/13/2021 has been entered. Claims 1, 19, and 20 have been amended. Claims 1-6 and 8-20 remain pending in the application. 

Response to Arguments
4.	Argument 1, Claims 1-6 and 8-20 have been provisionally rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over U.S. Patent No. 10088989. Because this is a provisional rejection. Applicant respectfully submits that filing a Terminal Disclaimer is not presently necessary, and that a Terminal Disclaimer may be filed if necessary, at the appropriate time, e.g., if and when the obviousness type double patenting rejection is the only remaining rejection in this and/or the copending application. See MPEP § 804(I)(B)(I).
5.	Responding to Argument 1, No terminal disclaimer was filed. According, the rejection is maintained.
6.	Argument 2, Applicant argues that an electronic pen which has a gyro sensor does not teach, as in the KIM reference relied upon, does not teach or suggest: while continuously receiving the first user input, and in response to receiving the second user input, receive a third user input on the first device in connection with the one or more portions of displayed content, wherein the third user input includes an input from at least one of an accelerometer or gyroscope.
7.	Responding to Argument 2, Examiner respectfully disagrees and notes that Kim teaches the above claim features; as shown in Fig. 12, the electronic device is executing an application in conjunction 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,088,989 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping below. Each corresponding limitation is either identical or does not have a patentable, nonobvious distinction unless otherwise noted.

Instant Application 16/116,715
Patent No. US 10,088,989 B2
Claims 1, 3, 4, 5, 16, 19, 20
Claim 1
Claim 2
Claim 2
Claim 6
Claim 3
Claim 8
Claim 5
Claim 9
Claim 6
Claim 10
Claim 7
Claim 11
Claim 9
Claim 12
Claim 10
Claim 13
Claim 11
Claim 14
Claim 8
Claim 15
Claim 12

Claim 13
Claim 18
Claim 14


Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-6, 8-10, 12, 13, and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Ubillos et al. (U.S. Patent Application Pub. No. US 20130235071 A1) in view of Kim et al. (U.S. Patent Application Pub. No. US 20160054851 A1).


Claim 1: Ubillos teaches a computer program product comprising computer executable instructions stored on a non-transitory computer readable medium (i.e. instructions recorded on a computer readable storage medium; para. [0465]) that when executed by a processor instruct the processor (i.e. processor; para. [0465]) to:
	receive a first user input on a first device (i.e. The image editing application runs on a computing device (e.g., a tablet computer, a smartphone, etc.) with a touch or near touch screen to receive touch inputs in some embodiments; para. [0080]) in a first region of a graphical user interface (i.e. fig. 47, the exposure item 4746 activates a set of exposure tools that allow the user to modify the black point, shadows, contrast, brightness, highlights, and white point of an image; para. [0459]), wherein the first user input relates to at least one of a black point, a white point, a median point, a saturation level, a color value level, a contrast level, an exposure amount, an equalization, or an intensity level mapping (i.e. fig. 47, the exposure item 4746 activates a set of exposure tools that allow the user to modify the black point, shadows, contrast, brightness, highlights, and white point of an image; para. [0459]);
(i.e. fig. 47, The brushes item 4748 activates a set of enhancement tools that enable a user to localize modifications to the image. With the brushes, the user can remove red-eye and blemishes, and apply or remove saturation and other features to localized portions of an image by performing a rubbing action over the image; para. [0459]), wherein the second user input includes a point, path, or area associated with the one or more portions of displayed content (i.e. fig. 47, The brushes item 4748 activates a set of enhancement tools that enable a user to localize modifications to the image. With the brushes, the user can remove red-eye and blemishes, and apply or remove saturation and other features to localized portions of an image by performing a rubbing action over the image; para. [0459]);
	while receiving the first user input, and in response to receiving the second user input, receive a third user input on the first device in connection with the one or more portions of displayed content, wherein the third user input includes an input from at least one of an accelerometer or gyroscope (i.e. the image editing application that includes the on-image brush tool in these embodiments must be running on a computing device that has a touch-sensitive screen that is capable of measure touch pressure. Such a touch-sensitive screen may utilize an accelerometer to detect and measure pressure applied to the screen; para. [273]); and
	compute one or more operations in connection with the one or more portions of the displayed content, based on a combination of the first input (i.e. fig. 47, the exposure item 4746 activates a set of exposure tools that allow the user to modify the black point, shadows, contrast, brightness, highlights, and white point of an image; para. [0459]), the second input (i.e. fig. 47, the brushes item 4748 activates a set of enhancement tools that enable a user to localize modifications to the image. With the brushes, the user can remove red-eye and blemishes, and apply or remove saturation and other features to localized portions of an image by performing a rubbing action over the image; para. [0459]), and the third input (i.e. the image editing application that includes the on-image brush tool in these embodiments must be running on a computing device that has a touch-sensitive screen that is capable of measure touch pressure. Such a touch-sensitive screen may utilize an accelerometer to detect and measure pressure applied to the screen; para. [273]).
Ubillos does not explicitly teach while continuously receiving the first user input, and in response to receiving the second user input, receive a third user input.
However, Kim teaches while continuously receiving the first user input (i.e. fig. 12, if user's touch input is maintained for more than a predetermined time, the electronic device 100 displays electronic pen setting information 1230. The electronic pen setting information 1230 is at least one of pen tools 1231, 1232, 1233, 1234, and 1235. While maintaining the first input signal; para. [0151]), and in response to receiving the second user input (i.e. fig. 12, the electronic device 100 receives an input from the user to select a pen tool 1232 from the electronic pen setting information 1230. The electronic device 100 receives the input for selecting a pen tool 1232 as a second input signal; para. [0151]), receive a third user input on the first device (i.e. FIG. 1, the electronic device 100 may include an electronic pen 110, sensor module 120, memory 130, touch screen 140, and control module 170; para. [0034]) in connection with the one or more portions of displayed content (i.e. Fig. 12, The electronic device 100 can perform the additional function of adjusting a pen thickness by identifying a distance between the tip of electronic pen 110 and the touch screen 140 while the user pressed the function button 1270 of electronic pen 110; para. [0151]), wherein the third user input includes an input from at least one of an accelerometer or gyroscope (i.e. the electronic pen 110 may include at least one sensor (not shown) configured to measure at least one of an inclination of the electronic pen 110, a movement speed of the electronic pen 110, and a distance between the electronic pen 110 and the touch screen 140. For example, the sensor could be disposed in the sensor module 120 or may be implemented by the detector 145. The at least one sensor may include a 2-axis or 3-axis acceleration sensor, or 2-axis or 3-axis gyro sensor; para. [0039, 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ubillos to include the feature of Kim. One would have been motivated to make this modification because it provides an electronic device and a method for providing an easier and intuitive input interface.

Claim 2: Ubillos and Kim teach the computer program product of Claim 1. Ubillos further teaches wherein the computer program product is operable such that the first region is predefined with set boundaries (i.e. fig. 12, the tool options display at the bottom of the image editing application; para. [0178]).

Claim 3: Ubillos and Kim teach the computer program product of Claim 1. Ubillos further teaches wherein the computer program product is operable such that the second region of the graphical user interface corresponds with an image (i.e. fig. 12, the image editing application displays the image 445, represented by the thumbnail 440, in the image display area 410 in response to the selection of the thumbnail 440; para. [0177]).

Claim 4: Ubillos and Kim teach the computer program product of Claim 1. Ubillos further teaches wherein the computer program product is operable such that the second region of the graphical user interface corresponds with text (i.e. the source files 4640 stores the media content (e.g. text, audio, image, and video content); para. [0431]).

Claim 5: Ubillos and Kim teach the computer program product of Claim 1. Ubillos further teaches wherein the computer program product is operable such that the first region displays one or more tools (i.e. fig. 12, the tool options display at the bottom of the image editing application; para. [0178]).

Claim 6: Ubillos and Kim teach the computer program product of Claim 5. Ubillos further teaches wherein the computer program product is operable such that additional tools are capable of being displayed in the first region through at least one of a region depth or layer, screens associated with the region, or window frames of the region (i.e. fig. 20, a set of selectable UI items 2025 that represent these on-image brush tools in the tool display area; para. [0229]).

Claim 8: Ubillos and Kim teach the computer program product of Claim 1. Ubillos further teaches wherein the second user input includes the point, and wherein the point includes at least one of a range of data, an average of data, or a specific location on the graphical user interface (i.e. fig. 20, the user rubs the water and a tip of the oar left and right multiple times using a finger 2070. The blemish removal tool identifies the area that has been rubbed by the user and applies blemish removal operation to the area; para. [0235]).

Claim 9: Ubillos and Kim teach the computer program product of Claim 8. Ubillos further teaches wherein the point includes the range of data, and the computer program product is further operable such that the range of data includes a range of pixels on an image (i.e. the pixel that is considered to have been touched is the average pixel coordinate of the set of pixels that were touched by the user's finger; para. [0346]).

Claim 10: Ubillos and Kim teach the computer program product of Claim 9. Ubillos further teaches wherein the computer program product is operable such that computing the one or more operations includes using the range of pixels on the image, the range including an average of pixels (i.e. the pixel that is considered to have been touched is the average pixel coordinate of the set of pixels that were touched by the user's finger; para. [0346]).

Claim 12: Ubillos and Kim teach the computer program product of Claim 1. Ubillos further teaches wherein the computer program product is operable such that the second user input is capable of including two or more points, each of the points being associated with the one or more operations (i.e. fig. 12, the user has rotated the fingers 1235 and 1240 clockwise past the predefined threshold degrees. The cropping and straightening tool rotates the displayed image 445 accordingly; para. [0180]).

Claim 13: Ubillos and Kim teach the computer program product of Claim 1. Ubillos further teaches wherein the computer program product is operable such that receiving the second user input (i.e. fig. 12, the user has rotated the fingers 1235 and 1240 clockwise past the predefined threshold degrees. The cropping and straightening tool rotates the displayed image 445 accordingly; para. [0180]).

Claim 16: Ubillos and Kim teach the computer program product of Claim 1. Ubillos further teaches further comprising automatically detecting an edge in the second region (i.e. fig. 27, The smart edge detection tool analyzes the pixels in the portion of the image 2720 that is initially touched by the finger 2730 and sets the criteria for other pixels in other portions of the image to satisfy in order for the lightening tool to apply the lightening effect to those pixels; para. [0288]).

Claim 17: Ubillos and Kim teach the computer program product of Claim 16. Ubillos further teaches wherein the computer program product is operable such that the second user input is capable of including a contributing area for use in selecting a region based on one or more points of interest (i.e. fig. 27, because the portion of the image that is initially touched is in the sea shown in the image 2720, the lightening tool in this example applies the lightening effect on only those pixels that have a color similar to the sea's color; para. [0288]) and the automatically detected edge (i.e. fig. 27, The smart edge detection tool analyzes the pixels in the portion of the image 2720 that is initially touched by the finger 2730 and sets the criteria for other pixels in other portions of the image to satisfy in order for the lightening tool to apply the lightening effect to those pixels; para. [0288]).

Claim 18: Ubillos and Kim teach the computer program product of Claim 1. Ubillos further teaches wherein the computer program product is operable such that, in connection with the second user input, the computer program product is operable for automatically detecting an edge in the second region (i.e. fig. 27, The smart edge detection tool analyzes the pixels in the portion of the image 2720 that is initially touched by the finger 2730 and sets the criteria for other pixels in other portions of the image to satisfy in order for the lightening tool to apply the lightening effect to those pixels; para. [0288]), selecting an area of the second region, processing the selected area based on the automatically (i.e. fig. 27, because the portion of the image that is initially touched is in the sea shown in the image 2720, the lightening tool in this example applies the lightening effect on only those pixels that have a color similar to the sea's color; para. [0288]).

Claim 19: Ubillos teaches an apparatus, comprising:
	a non-transitory memory storing instruction (i.e. instructions recorded on a computer readable storage medium; para. [0465]); and
	one or more processors (i.e. processor; para. [0465]) in communication with the non-transitory memory (i.e. instructions recorded on a computer readable storage medium; para. [0465]), wherein the one or more processors execute the instructions to:
receiving a first user input on a first device (i.e. The image editing application runs on a computing device (e.g., a tablet computer, a smartphone, etc.) with a touch or near touch screen to receive touch inputs in some embodiments; para. [0080]) in a first region of a graphical user interface (i.e. fig. 47, the exposure item 4746 activates a set of exposure tools that allow the user to modify the black point, shadows, contrast, brightness, highlights, and white point of an image; para. [0459]), wherein the first user input relates to at least one of a black point, a white point, a median point, a saturation level, a color value level, a contrast level, an exposure amount, an equalization, or an intensity level mapping (i.e. fig. 47, the exposure item 4746 activates a set of exposure tools that allow the user to modify the black point, shadows, contrast, brightness, highlights, and white point of an image; para. [0459]);
	while receiving the first user input, receive a second user input on the first device in connection with one or more portions of displayed content in a second region of the graphical user interface (i.e. fig. 47, The brushes item 4748 activates a set of enhancement tools that enable a user to localize modifications to the image. With the brushes, the user can remove red-eye and blemishes, and apply or remove saturation and other features to localized portions of an image by performing a rubbing action over the image; para. [0459]), wherein the second user input includes a point, path, or area associated with the one or more portions of displayed content (i.e. fig. 47, The brushes item 4748 activates a set of enhancement tools that enable a user to localize modifications to the image. With the brushes, the user can remove red-eye and blemishes, and apply or remove saturation and other features to localized portions of an image by performing a rubbing action over the image; para. [0459]);
while receiving the first user input, and in response to receiving the second user input, receive a third user input on the first device in connection with the one or more portions of displayed content, wherein the third user input includes an input from at least one of an accelerometer or gyroscope (i.e. the image editing application that includes the on-image brush tool in these embodiments must be running on a computing device that has a touch-sensitive screen that is capable of measure touch pressure. Such a touch-sensitive screen may utilize an accelerometer to detect and measure pressure applied to the screen; para. [273]); and
	computing one or more operations in connection with the one or more portions of the displayed content, based on a combination of the first input (i.e. fig. 47, the exposure item 4746 activates a set of exposure tools that allow the user to modify the black point, shadows, contrast, brightness, highlights, and white point of an image; para. [0459]), the second input (i.e. fig. 47, the brushes item 4748 activates a set of enhancement tools that enable a user to localize modifications to the image. With the brushes, the user can remove red-eye and blemishes, and apply or remove saturation and other features to localized portions of an image by performing a rubbing action over the image; para. [0459]), and the third input (i.e. the image editing application that includes the on-image brush tool in these embodiments must be running on a computing device that has a touch-sensitive screen that is capable of measure touch pressure. Such a touch-sensitive screen may utilize an accelerometer to detect and measure pressure applied to the screen; para. [273]).
Ubillos does not explicitly teach while continuously receiving the first user input, and in response to receiving the second user input, receive a third user input.
However, Kim teaches while continuously receiving the first user input (i.e. fig. 12, if user's touch input is maintained for more than a predetermined time, the electronic device 100 displays electronic pen setting information 1230. The electronic pen setting information 1230 is at least one of pen tools 1231, 1232, 1233, 1234, and 1235. While maintaining the first input signal; para. [0151]), and in response to receiving the second user input (i.e. fig. 12, the electronic device 100 receives an input from the user to select a pen tool 1232 from the electronic pen setting information 1230. The electronic device 100 receives the input for selecting a pen tool 1232 as a second input signal; para. [0151]), receive a third user input on the first device (i.e. FIG. 1, the electronic device 100 may include an electronic pen 110, sensor module 120, memory 130, touch screen 140, and control module 170; para. [0034]) in connection with the one or more portions of displayed content (i.e. Fig. 12, The electronic device 100 can perform the additional function of adjusting a pen thickness by identifying a distance between the tip of electronic pen 110 and the touch screen 140 while the user pressed the function button 1270 of electronic pen 110; para. [0151]), wherein the third user input includes an input from at least one of an accelerometer or gyroscope (i.e. the electronic pen 110 may include at least one sensor (not shown) configured to measure at least one of an inclination of the electronic pen 110, a movement speed of the electronic pen 110, and a distance between the electronic pen 110 and the touch screen 140. For example, the sensor could be disposed in the sensor module 120 or may be implemented by the detector 145. The at least one sensor may include a 2-axis or 3-axis acceleration sensor, or 2-axis or 3-axis gyro sensor; para. [0039, 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ubillos to include the feature of Kim. One would have been motivated to make this modification because it provides an electronic device and a method for providing an easier and intuitive input interface.

Claim 20: Ubillos teaches a computer-implemented method, comprising:
receiving a first user input on a first device (i.e. The image editing application runs on a computing device (e.g., a tablet computer, a smartphone, etc.) with a touch or near touch screen to receive touch inputs in some embodiments; para. [0080]) in a first region of a graphical user interface (i.e. fig. 47, the exposure item 4746 activates a set of exposure tools that allow the user to modify the black point, shadows, contrast, brightness, highlights, and white point of an image; para. [0459]), wherein the first user input relates to at least one of a black point, a white point, a median point, a saturation level, a color value level, a contrast level, an exposure amount, an equalization, or an intensity level mapping (i.e. fig. 47, the exposure item 4746 activates a set of exposure tools that allow the user to modify the black point, shadows, contrast, brightness, highlights, and white point of an image; para. [0459]);
	while receiving the first user input, receive a second user input on the first device in connection with one or more portions of displayed content in a second region of the graphical user interface (i.e. fig. 47, The brushes item 4748 activates a set of enhancement tools that enable a user to localize modifications to the image. With the brushes, the user can remove red-eye and blemishes, and apply or remove saturation and other features to localized portions of an image by performing a rubbing action over the image; para. [0459]), wherein the second user input includes a point, path, or area associated with the one or more portions of displayed content (i.e. fig. 47, The brushes item 4748 activates a set of enhancement tools that enable a user to localize modifications to the image. With the brushes, the user can remove red-eye and blemishes, and apply or remove saturation and other features to localized portions of an image by performing a rubbing action over the image; para. [0459]);
	while receiving the first user input, and in response to receiving the second user input, receive a third user input on the first device in connection with the one or more portions of displayed content, wherein the third user input includes an input from at least one of an accelerometer or gyroscope (i.e. the image editing application that includes the on-image brush tool in these embodiments must be running on a computing device that has a touch-sensitive screen that is capable of measure touch pressure. Such a touch-sensitive screen may utilize an accelerometer to detect and measure pressure applied to the screen; para. [273]); and
	computing one or more operations in connection with the one or more portions of the displayed content, based on a combination of the first input (i.e. fig. 47, the exposure item 4746 activates a set of exposure tools that allow the user to modify the black point, shadows, contrast, brightness, highlights, and white point of an image; para. [0459]), the second input (i.e. fig. 47, the brushes item 4748 activates a set of enhancement tools that enable a user to localize modifications to the image. With the brushes, the user can remove red-eye and blemishes, and apply or remove saturation and other features to localized portions of an image by performing a rubbing action over the image; para. [0459]), and the third input (i.e. the image editing application that includes the on-image brush tool in these embodiments must be running on a computing device that has a touch-sensitive screen that is capable of measure touch pressure. Such a touch-sensitive screen may utilize an accelerometer to detect and measure pressure applied to the screen; para. [273]).
Ubillos does not explicitly teach while continuously receiving the first user input, and in response to receiving the second user input, receive a third user input.
However, Kim teaches while continuously receiving the first user input (i.e. fig. 12, if user's touch input is maintained for more than a predetermined time, the electronic device 100 displays electronic pen setting information 1230. The electronic pen setting information 1230 is at least one of pen tools 1231, 1232, 1233, 1234, and 1235. While maintaining the first input signal; para. [0151]), and in response to receiving the second user input (i.e. fig. 12, the electronic device 100 receives an input from the user to select a pen tool 1232 from the electronic pen setting information 1230. The electronic device 100 receives the input for selecting a pen tool 1232 as a second input signal; para. [0151]), receive a third user input on the first device (i.e. FIG. 1, the electronic device 100 may include an electronic pen 110, sensor module 120, memory 130, touch screen 140, and control module 170; para. [0034]) in connection with the one or more portions of displayed content (i.e. Fig. 12, The electronic device 100 can perform the additional function of adjusting a pen thickness by identifying a distance between the tip of electronic pen 110 and the touch screen 140 while the user pressed the function button 1270 of electronic pen 110; para. [0151]), wherein the third user input includes an input from at least one of an accelerometer or gyroscope (i.e. the electronic pen 110 may include at least one sensor (not shown) configured to measure at least one of an inclination of the electronic pen 110, a movement speed of the electronic pen 110, and a distance between the electronic pen 110 and the touch screen 140. For example, the sensor could be disposed in the sensor module 120 or may be implemented by the detector 145. The at least one sensor may include a 2-axis or 3-axis acceleration sensor, or 2-axis or 3-axis gyro sensor; para. [0039, 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ubillos to include the feature of Kim. One would have been motivated to make this modification because it provides an electronic device and a method for providing an easier and intuitive input interface.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ubillos et al. (U.S. Patent Application Pub. No. US 20130235071 A1) in view of Kim et al. (U.S. Patent Application Pub. No. US 20160054851 A1) and further in view of Nepomniachtchi et al. (U.S. Patent Application Pub. No. US 20130287265 A1).

Claim 11: Ubillos and Kim teach the computer program product of Claim 9. Ubillos further teaches wherein the computer program product is operable such that computing the one or more operations includes using the range of pixels on the image (i.e. the pixel that is considered to have been touched is the average pixel coordinate of the set of pixels that were touched by the user's finger; para. [0346]).
	Ubillos does not explicitly teach the range including histogram data.
	However, Nepomniachtchi teaches the range including histogram data (i.e. the grayscale image has pixel in a range from 0-255, and the histogram is built by iterating through each value in this range and counting the number of pixels in the grayscale image having this value; para. [0302]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ubillos and Kim to include the feature of Nepomniachtchi. One would have been motivated to make this modification because it provides the capability to visualize the range of data in histogram format as taught by Nepomniachtchi (para. [0302]).

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ubillos et al. (U.S. Patent Application Pub. No. US 20130235071 A1) in view of Kim et al. (U.S. Patent Application Pub. No. US 20160054851 A1) and further in view of Icho et al. (U.S. Patent Application Pub. No. US 20100010986 A1).

Claim 14: Ubillos and Kim teach the computer program product of Claim 1. Ubillos further teaches wherein the computer program product is operable such that the point includes a range of data (i.e. the pixel that is considered to have been touched is the average pixel coordinate of the set of pixels that were touched by the user's finger; para. [0346]).
Ubillos does not explicitly teach the data is based on one or more union regions.
However, Icho teaches the range of data is based on one or more union regions (i.e. fig. 6, union of set A and set B; para. [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ubillos and Kim to include the feature of Icho. One would have been motivated to make this modification because it provides contents beneficial for users and stimulating interest in users from various viewpoints as taught by Icho (abs).

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ubillos et al. (U.S. Patent Application Pub. No. US 20130235071 A1) in view of Kim et al. (U.S. Patent Application Pub. No. US 20160054851 A1) and further in view of Iwema et al. (U.S. Patent Application Pub. No. US 20040021701 A1).

Claim 15: Ubillos and Kim teach the computer program product of Claim 1. Ubillos does not explicitly teach a union function between two or more points displayed in the region.
However, Iwema teaches a union function between two or more points displayed in the region (i.e. fig. 11, the union select enables a user to selection additional graphical objects for different selection paths, e.g. paths having a start and end or a tap on a graphical object; para. [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ubillos and Kim to include the feature of Iwema. One would have been motivated to make this modification because it provides a selection tool  as taught by Iwema (para. [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Park et al. (Pub. No. US 20120210275 A1), receiving the first user input that selects the first point on the display of the display device may include receiving the first user input via a first finger of the user. Moreover, receiving the second user input that selects the second point on the display of the display device may include receiving the second user input via a second finger of the user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173